Citation Nr: 1031686	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from April 1969 to March 1972, during the Vietnam Era.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the RO in Winston-
Salem, North Carolina.

In September 2009, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A copy of a 
transcript of the hearing is associated with the claims file.

The control of the case was subsequently transferred to the RO in 
St. Petersburg, Florida.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that his service-connected disabilities have 
increased in severity and have rendered him unemployable, as 
indicated in his July 2006 Notice of Disagreement and June 2007 
VA Form 9.  



The Veteran is service connected for lumbosacral strain (40 
percent); bladder incontinence (40 percent); diabetes mellitus 
(20 percent); peripheral neuropathy of the left lower extremity 
(20 percent); peripheral neuropathy of the right lower extremity 
(20 percent); left knee disability (10 percent); sinusitis (no 
percent); and fungus infection (no percent).  

Significantly, a VA examination in July 2008 noted that the 
Veteran has "severe" peripheral neuropathy manifested by the 
absence or sensation in the lower extremities.   

A VA examination in June 2009 noted that the Veteran had an Axis 
I diagnosis of PTSD, chronic, severe.  A GAF score of 35 was 
assigned on Axis V.  

In a November 2009 statement, a home health aide reported that he 
spent six hours a week providing assistance to the Veteran in 
doing things involving personal care, shopping, errands, laundry 
and light housekeeping.  

Given the recent statements, the Veteran should be afforded a VA 
examination to determine whether he is precluded from gainful 
employment due to his service-connected disabilities.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain all records of medical treatment 
received by the Veteran for his service-
connected disabilities since 2007 that are 
not currently associated with the claims 
file.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  Then, the Veteran should be afforded a 
VA examinations to determine the current 
severity of his service-connected 
peripheral neuropathy of the lower 
extremities and bladder incontinence due to 
diabetes mellitus in order to assess their 
impact on the Veteran's ability to work at 
a substantially gainful occupation.  

The Veteran's claims file should be made 
available to the examiner, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  

Specifically, the VA examiner is requested 
to provide an opinion as to whether the 
service-connected disabilities preclude him 
from securing and maintaining substantially 
gainful employment consistent with his 
educational and work background.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a fully responsive Supplemental Statement 
of the Case (SSOC).  They should be 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a  decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


